599 F.2d 743
Leroy T. BLALOCK, Plaintiff-Appellee,v.PERFECT SUBSCRIPTION COMPANY, a corporation, Defendant-Appellant.
No. 78-3219.
United States Court of Appeals,Fifth Circuit.
July 30, 1979.

David A. Bagwell, Patrick Sims, Mobile, Ala., for defendant-appellant.
Thomas W. Underwood, Jr., Foley, Ala., for plaintiff-appellee.
Before GOLDBERG, AINSWORTH and KRAVITCH, Circuit Judges.
PER CURIAM.


1
The issue before us in this diversity case is whether the district court correctly decided that the anticompetition covenant in the parties' contract was unenforceable against the appellee because it violated a public policy of Alabama.  We conclude that the holding of the district court was correct for the reasons stated in Judge Hand's well-reasoned opinion.  458 F. Supp. 123 (S.D.Ala.1978).1  Accordingly, we affirm the judgment below.


2
AFFIRMED.



1
 The appellant claims that our decision in Wilkinson v. Manpower, Inc., 531 F.2d 712 (5th Cir. 1976) shows that the district court erred in concluding that enforcement of the restrictive covenant would violate a fundamental public policy of Alabama.  The short answer to this argument is that Wilkinson is inapposite.  Wilkinson concerned the public policy of Florida with respect to its enforcement of restrictive covenants, and the fact that Florida and Alabama have very similar statutes dealing with restrictive covenants, Compare Ala.Code § 8-1-1 With Fla.Stat. § 542.12, does not necessarily mean that they have the same public policy on this issue.  Moreover, our review of Alabama cases convinces us that Alabama's statute on restrictive covenants, Ala.Code § 8-1-1, embodies a fundamental public policy of the state and that the enforcement of this restrictive covenant would violate that policy.  See Robinson v. Computer Servicenters, Inc., 346 So. 2d 940, 943 (Ala.1977); Gant v. Warr, 286 Ala. 387, 240 So. 2d 353, 355 (1970); Hill v. Rice, 259 Ala. 587, 67 So. 2d 789, 793 (1953)